Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 15/542,600 filed 07/10/2017 is in response to Applicant’s claims amendment filed 08/25/2021 and to supplemental response filed 09/29/2021. 
Examiner has confirmed that Applicant has provided a Certified Translation of the Japanese priority document, Japanese Patent Application JP2015-227790 filed 11/20/2015, thus perfecting Applicants' Japanese Priority date of November 20, 2015; and accordingly, the reference of Hatanaka Tatsuya et al. (WO 2015/029949 (A1)-2015-03-05) is no longer available as prior art for obviousness purposes rejection as presented in the previous non-final Office Action dated 05/25/2021. 
Claims 1-3, 7-18 are currently pending in this application, and all currently pending claims are under full consideration. This application is in condition for allowance. 
Allowed Claims
Claims 1-3, 7-18 are allowed over prior art of record. 
Reason for Allowance.
The following is examiner’s statement of reason for allowance. 
The instant invention is directed towards an undercoat foil for an energy storage device electrode, comprising of a current collecting substrate, and undercoat layer formed over the substrate and the undercoat layer formed of a composition comprising of carbon nanotubes, a carbon nanotube dispersant, and a crosslinking agent, has a coating weight on the current collecting 2 and less than 0.05 g/m2, and the carbon nanotube dispersant is a pendant oxazoline group-containing vinyl polymer.  The invention is also directed to an energy storage device electrode comprising the undercoat foil, an energy storage device comprising the electrode, and a method for manufacturing the energy storage device. 
The closest prior art is considered Yokouchi et al. (U/S. PG Publication 2015/0213967); Hida et al. (U.S. PG Publication 2012/0268840); Wang et al. (U.S. PG Publication 2013/0045413); Waddoups et al. (U.S. Patent 5,571,950); and Akimoto et al. (U.S. PG Publication 2015/0037535). 
Yokouchi disclose an electricity storage device including an electrode having a metal foil and under layer formed on the surface of the metal foil, the undercoat layer formed of carbon material comprise of at least one selected form carbon material including carbon nanotube, and the found in coating amount of 0.01 to 3 g/m2. Yokouchi, however, does not disclose carbon nanotube dispersant and a crosslinking agent. 
Hilda discloses carbon nanotube dispersant is triarylamine based highly branched polymer, but does not teach the carbon nanotube dispersant is a pendant oxazoline group-containing vinyl polymer.
Wang discloses a current collector including a support and carbon nanotube layer in a thickness of range of 0.5 nm to 1 cm. But Wang does not disclose a carbon nanotube dispersant and a crosslinking agent. 
 Waddoups discloses oxazoline of long chain hydrocarbon dispersant for carbon black mixture. However, Waddoups does not disclose the oxazoline of long chain hydrocarbon polymer is a dispersant for carbon nanotubes. 
Akimoto discloses an organic-inorganic composite containing carbon nanotube contained in an inorganic particle, a dispersant polymer of oxazoline to dispersant the organic-inorganic 
The pertinent reference of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. New search of the prior art was conducted but failed to produce any new prior art that anticipates or renders obvious the claimed invention. Therefore, claims 1-3, 7-18 are allowed over the prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722